Martin, J.
The plaintiff is appellant from a judgment, which rejects his claim to an injunction to prevent the Sheriff from selling any part of-his property for a State tax, on the ground that he is in possession of, and has tendered to the Sheriff, a number of dividend warrants cut out from, the margin of State bonds, executed in favor of the Consolidated Association and Citizens’ Bank, sufficient to cover the amount of the tax ; and farther disallowing his claim for damages, for the illegal seizure.
The First Judge was of opinion, that the bonds of the State bind it to the payment of principal and interest; but that nothing in the laws authorizing the issue of those bonds, gives power to either of the banks aforementioned, to emit dividend warrants in the name of the State; that the plaintiff does not show himself to be the holder of any of the bonds, from which the dividend warrants were cut out, and which are the only legal evidence which the Sheriff, or the court can recognize, of a right against the State.
It does not appear to us, that the court erred. The dividend warrants have no other sanction than the initials of the cashiers of the banks, and purport only the obligation of these institutions to pay them. The Sheriff, therefore, correctly refused to accept these warrants in discharge of the tax.

Judgment affirmed.